Citation Nr: 1519511	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-28 281A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Central Arkansas Veterans Healthcare System



THE ISSUE

Entitlement to a second annual clothing allowance pursuant to 38 C.F.R. § 3.810.



ATTORNEY FOR THE BOARD

M. Peters, Counsel




REMAND

The Veteran had active duty service from May 1968 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 letter of determination by the Department of Veterans Affairs (VA) Prosthetic Office, in North Little Rock, Arkansas, 

With his initial claim for clothing allowance, the Veteran submitted a delivery receipt for bilateral knee braces, which noted that the justification for those braces was "knee support for knee pain."  The Veteran is not service connected for any knee disability at this time.  

On appeal, the Veteran has averred that his knee braces are for his bilateral lower extremity peripheral neuropathy associated with his diabetes mellitus; he stated that the knee braces help him walk and were prescribed by Dr. A.D.A., who appears to be a private physician.  

The Board has reviewed the claims file, and the most recent VA examination of his diabetes mellitus was in September 2008; the most recent VA treatment records in the claims file are from December 2010.  Moreover, it does not appear that any attempt to obtain any documentation or treatment records from Dr. A.D.A. was made in order to confirm whether the Veteran's knee braces were in fact prescribed as a result of his service-connected bilateral lower extremity peripheral neuropathy.  Accordingly, the Board finds that a remand is necessary in order for those records to be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran is reminded that he is free to submit any other supporting documentation regarding his clothing allowance claim, to include but not limited to any medical opinion or prescription for bilateral knee braces linking the need of those braces to a service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Little Rock VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since December 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his diabetes mellitus, peripheral neuropathy, or bilateral knees, which is not already of record, to specifically include any and all treatment records and documentation from Dr. A.D.A. respecting prescription for knee braces.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Allow the Veteran to submit any other documentation with respect to his knee braces, to include any medical opinion or prescription from Dr. A.D.A. for those braces.

4.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim of entitlement to a second annual clothing allowance pursuant to 38 C.F.R. § 3.810.  Consideration should also be given to the claimant's arguments that use of medicated cream for his skin disability affects multiple articles of clothing.  38 C.F.R. § 3.810(a)(2).  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

